Citation Nr: 0728554	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  04-25 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type II, to include as due to Agent Orange exposure or 
biochemical exposure during Project 112/Shipboard Hazard and 
Defense.

2.  Entitlement to service connection for thrombocytosis, to 
include as due to biochemical exposure during Project 
112/Shipboard Hazard and Defense.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from July 1965 to 
August 1968.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Lincoln, Nebraska, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  The competent evidence of record demonstrates that 
diabetes mellitus, type II, is not related to active service, 
to include Agent Orange exposure or biochemical exposure 
during Project 112/Shipboard Hazard and Defense (SHAD).

2.  The competent evidence of record demonstrates that 
thrombocytosis is not related to active service, to include 
biochemical exposure during Project 112/SHAD.


CONCLUSIONS OF LAW

1.  Diabetes mellitus, type II was not incurred in or 
aggravated by active military service, to include as due to 
biochemical exposure during Project 112/SHAD, nor may it be 
presumed to have been so incurred, to include as due to Agent 
Orange exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).

2.  Thrombocytosis was not incurred in or aggravated by 
active military service, to include as due to biochemical 
exposure during Project 112/SHAD.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims for entitlement to 
service connection for diabetes mellitus, type II, and 
thrombocytosis, VA has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2006).  Prior to initial adjudication of the veteran's 
claims, a December 2001 letter satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Although the letter did not notify the veteran of effective 
dates or the assignment of disability evaluations, there is 
no prejudice to the veteran because the preponderance of the 
evidence is against service connection for diabetes mellitus, 
type II and thrombocytosis.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); see also Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The letter also 
essentially requested that the veteran provide any evidence 
in his possession that pertained to these claims.  38 C.F.R. 
§ 3.159(b)(1).  The veteran's service medical records, VA 
medical treatment records, VA examination reports, and 
identified private medical records have been obtained.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication 
in the record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537, 542-43 (2006); see also Dingess/Hartman, 19 Vet. App. 
473.

Service connection for diabetes mellitus, type II

The veteran claims entitlement to service connection for 
diabetes mellitus, type II, to include as due to Agent Orange 
exposure or biochemical exposure during Project SHAD.  

If a veteran was exposed to an herbicide agent during active 
service, presumptive service connection is warranted for, 
among other diseases, diabetes mellitus, type II.  38 C.F.R. 
§§ 3.307, 3.309.  The governing law provides that a "veteran 
who, during active military, naval, or air service, served in 
the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975 shall be presumed 
to have been exposed during such service to an herbicide 
agent . . . unless there is affirmative evidence to establish 
that the veteran was not exposed to any such agent during 
that service."  38 U.S.C.A. § 1116(f).  "[S]ervice in the 
Republic of Vietnam includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam."  
38 C.F.R. § 3.307(a)(6)(iii). 

The veteran's service personnel records do not show service 
in Vietnam.  The National Personnel Records Center confirmed 
that there was no Vietnam service.  Accordingly, presumptive 
service connection is not warranted for the veteran's 
diabetes mellitus, type II.

Notwithstanding the foregoing, the veteran may still 
establish service connection with proof of actual direct 
causation.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. 
Cir. 1994); see also McCartt v. West, 12 Vet. App. 164, 167 
(1999).  Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
addition, diabetes mellitus, type II, may be presumed to have 
been incurred during service if it first became manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 3.307, 
3.309.

In order to establish service connection for a claimed 
disorder, the following must be shown:  (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

There are no specific regulations regarding service 
connection for disorders due to biochemical exposure during 
Project 112/SHAD.  Project SHAD was the shipboard component 
of Project 112, a Department of Defense (DOD) program 
conducted from 1962 to 1973 to determine how to protect U.S. 
troops against chemical and biological warfare.  The purpose 
of the Half Note test was to determine biological decay rates 
of vegetative nonpathogens in a marine environment and to 
compare the field decay rates with chamber decay rates when 
conducted under similar conditions.  Trials included the 
release of Escherichia coli or Serratia marcescens with 
Bacillus globigii.  An October 2002 DOD Fact Sheet noted that 
long-term health effects or late-developing health effects of 
the three agents involved in the Half Note test were 
unlikely.  

Service personnel records showed the veteran served on the 
USS Granville Hall.  An electronic communication in the 
claims file confirmed that the veteran was on the USS 
Granville Hall at the time of the Half Note test.  Service 
medical records are negative for diabetes mellitus, type II.  

Private medical records from March 1999 to August 2000 
diagnosed diabetes mellitus, type II.  

In a January 2002 lay statement, the veteran reported that he 
was used as test object for chemical and biological agents 
while serving on the USS Granville Hall.  He reported that 
there were problems decontaminating the ship after the tests.  
The veteran also asserted that he was exposed to radiation 
and air that was contaminated with vaporized fuel and soot 
while repairing the main ship engine after a major fire on 
the USS Granville Hall.  With his lay statement, the veteran 
submitted various articles regarding Project 112/SHAD.

A January 2002 VA diabetes mellitus examination was conducted 
upon a review of the claims file.  The veteran reported 
inservice testing of biological warfare chemicals and 
possibly Agent Orange.  He reported that that he was first 
diagnosed with diabetes in December 1998.  The current 
diagnosis was diabetes mellitus.  A November 2002 VA diabetes 
mellitus examination was conducted upon a review of the 
claims file.  The examiner noted that during service the 
veteran was involved in a Project SHAD test called Half Note.  
The veteran reported that he was not in Vietnam, but 
participated in chemical testing on his ship.  The diagnosis 
was diabetes mellitus.  An addendum noted that upon review of 
recent studies concerning Project SHAD, it was too early to 
tell whether the veteran's diabetes was related to chemical 
exposure during Project SHAD.  A February 2002 VA record 
diagnosed diabetes mellitus, type II.

A March 2003 private medical record diagnosed diabetes 
mellitus, type II.  

An April 2003 VA SHAD examination was conducted.  The 
examiner took a full medical history and conducted a full 
physical examination of the veteran to ascertain whether the 
veteran had any residuals of his inservice chemical exposure.  
The examiner noted that diabetes mellitus, type II, was 
diagnosed in 1998.  May and July 2003 VA records diagnosed 
diabetes mellitus, type II.  

In his March 2004 notice of disagreement, the veteran stated 
that his diabetes was due to chemicals, decontaminates, or 
injections that were given or used aboard the ship.  The 
veteran attached articles regarding Project 112/SHAD. 

In a July 2004 lay statement, a fellow service member who 
served on the USS Granville Hall with the veteran reported 
they had no protection from the chemicals.  The service 
member also asserted that the ship had radiation on it from 
prior testing and that during a massive engine room fire, 
everyone breathed in the smoke fumes.

An October 2004 VA examination was conducted upon a review of 
the claims file.  The veteran reported that he was exposed to 
chemicals during the Half Note test in 1966.  The examiner 
stated that the most current medical documentation showed 
that there does not appear to be a relationship between 
specific medical disorders and Project SHAD exposure.  The 
examiner also noted that there were no radiation issues 
involved in Project SHAD.  

In an undated lay statement, the veteran asserted that his 
diabetes mellitus, type II, was due to chemical exposure 
during Project SHAD.  He also stated that his disorders could 
be due to radiation exposure while on the USS Granville Hall.  
The veteran submitted a GAO report regarding DOD's conduct 
with respect to Project 112/SHAD, Project SHAD articles, 
information from various veterans, and military documents 
regarding the USS Granville.

The Board finds that the competent evidence of record does 
not support a finding of service connection for diabetes 
mellitus, type II.  There is a current diagnosis of diabetes 
mellitus, type II.  Degmetich v. Brown, 104 F.3d 1328, 1333 
(1997) (holding that the existence of a current disability is 
the cornerstone of a claim for VA disability compensation).  
But diabetes was not diagnosed within one year of service 
discharge.  38 C.F.R. §§ 3.307, 3.309.  In addition, there is 
no inservice evidence of diabetes mellitus, type II.  
Hickson, 12 Vet. App. at 253 (holding that service connection 
requires medical, or in certain circumstances, lay evidence 
of in-service incurrence or aggravation of a disease or 
injury).  

Moreover, the competent evidence of record does not 
demonstrate that diabetes mellitus, type II, is related to 
active service.  Hickson, 12 Vet. App. at 253 (holding that 
service connection requires medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability).  Diabetes mellitus, type II, was first 
diagnosed in 1998 or 1999, 30 years after service discharge.  
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that 
VA did not err in denying service connection when the veteran 
failed to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of 
disorder).  A November 2002 VA examiner opined that it was 
too early to tell whether the veteran's diabetes mellitus, 
type II, was related to the Project SHAD chemical exposure.  
Perman v. Brown, 5 Vet. App. 237, 241 (1993) (finding that an 
opinion that did not provide a yes or no opinion constituted 
non-evidence in support of service connection).  But an 
October 2004 VA examiner stated that the most current medical 
evidence showed no relationship between specific medical 
disorders and Project SHAD exposure.  Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991) (holding that the Board is not free 
to substitute its own judgment for that of such an expert).  
Although the veteran asserted that his diabetes mellitus, 
type II, was due to chemical exposure during Project 
112/SHAD, he is not competent to provide such a medical 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992) 
(holding that lay testimony is competent to establish pain or 
symptoms, but not establish a medical opinion).  Accordingly, 
service connection for diabetes mellitus, type II, to include 
as due to biochemical exposure during Project 112/SHAD, is 
not warranted.

To the extent that the veteran is claiming radiation exposure 
during Project SHAD, the DOD publications do not indicate 
radiation testing during Project SHAD, specifically during 
the Half Note test, the evidence of record does not indicate 
radiation testing during Project 112/SHAD, and the October 
2004 VA examiner specifically noted there were no radiation 
issues involved with Project SHAD. 

Service connection for thrombocytosis

As noted above, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
order to establish service connection for a claimed disorder, 
the following must be shown:  (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson, 12 Vet. App. at 253.

There are no specific regulations regarding service 
connection for disabilities due to biochemical exposure 
during Project 112/SHAD.  Project SHAD was the shipboard 
component of Project 112, a DOD program conducted from 1962 
to 1973 to determine how to protect U.S. troops against 
chemical and biological warfare.  The purpose of the Half 
Note test was to determine biological decay rates of 
vegetative nonpathogens in a marine environment and to 
compare the field decay rates with chamber decay rates when 
conducted under similar conditions.  Trials included the 
release of Escherichia coli or Serratia marcescens with 
Bacillus globigii.  An October 2002 DOD Fact Sheet noted that 
long-term health effects or late-developing health effects of 
the three agents involved in the Half Note test were 
unlikely.  

Service personnel records confirm service on the USS 
Granville Hall.  Service medical records are negative for any 
hemic disorder.  An electronic communication in the claims 
file confirms the veteran's presence on the USS Granville 
Hall at the time of the Half Note test.

A September 2000 private medical record impression was 
persistent essential thrombocythemia.  October and December 
2000 private record impressions were agnogenic myeloid 
metaplasia/essential thrombocytosis.  July 2001 and December 
2001 private record impressions were agnogenic myeloid 
metaplasia.  

In a January 2002 lay statement, the veteran reported that he 
was used as test object for chemical and biological agents 
while on USS Granville Hall.  He reported that there were 
problems decontaminating the ship after the tests.  The 
veteran also asserted that he was exposed to radiation and to 
air that was contaminated with vaporized fuel and soot while 
repairing the main ship engine after a major fire.  With his 
lay statement, the veteran submitted various articles 
regarding Project 112/SHAD.

A November 2002 VA examination was conducted upon a review of 
the claims file.  The examiner noted that the veteran was 
involved in the Project SHAD chemical test called Half Note.  
The veteran reported that he was not in Vietnam, but did 
participate in chemical testing on his ship.  

A November 2002 VA hemic disorders examination was conducted 
upon a review of the claims file.  The examiner noted the 
veteran's involvement in the Half Note test of Project SHAD.  
The diagnosis was essential thrombocytopenia, exact etiology 
unknown.  The examiner found that he could not determine the 
etiology of the disorder.  A February 2002 VA medical record 
diagnosed essential thrombocytosis, agnogenic myeloid 
metaplasia.  

An April 2002 private medical record impression was 
myeloproliferative disease, probably agnogenic myeloid 
metaplasia.  A July 2002 private record impression was 
myeloproliferative disease, probably central thrombocytosis 
or agnogenic myeloid metaplasia.  An August 2002 private 
record impression was agnogenic myeloid metaplasia.  A March 
2003 private record diagnosed agnogenic myeloid metaplasia 
with thrombocytosis.  

An April 2003 VA SHAD examination was conducted.  The 
examiner took a complete history and conducted a full 
physical examination to ascertain whether there were 
residuals of inservice biochemical exposure.  The examiner 
diagnosed thrombocythemia with myeloproliferative disease.  A 
May 2003 VA medical record diagnosed essential 
thrombocytosis, agnogenic myeloid metaplasia.  

In a June 2003 private medical record, the impression was 
agnogenic myeloid metaplasia.  In a November 2003 private 
record, the diagnosis was essential thrombocytosis or a 
myeloproliferative disorder.  In a July 2004 private record, 
the diagnosis was agnogenic myeloid metaplasia with essential 
thrombocytosis.  

In his March 2004 notice of disagreement, the veteran 
asserted that his thrombocytosis was due to low levels of 
inservice exposure to radiation, lead, diesel fuel, and 
biochemical agents.  

In a July 2004 letter, a private physician stated that the 
diagnosis was agnogenic myeloid metaplasia.  The physician 
stated that the cause was not known but that the disease was 
not hereditary.  The physician noted that it was possible it 
was due to drug agents, but most of the time the disease was 
idiopathic.

In a July 2004 lay statement, a fellow service member who 
served on the USS Granville Hall with the veteran reported 
they had no protection from the chemicals.  The service 
member also asserted that the ship had radiation on it from 
prior testing and that during a massive engine room fire, 
everyone breathed in the smoke fumes.

An October 2004 VA hemic disorders examination was conducted 
upon a review of the claims file.  The veteran reported that 
he was exposed to chemicals during the Half Note test in 
1966.  The diagnosis was myeloproliferative disease.  The 
examiner stated that the most current medical documentation 
showed that there does not appear to be a relationship 
between specific medical disorders and Project SHAD exposure.  
The examiner stated that that time it was unknown whether the 
disorder was related to Project SHAD.  In addition, the 
examiner stated that there was no known cause of 
myeloproliferative disease but radiation was a risk factor.  
The examiner noted, however, that no radiation was involved 
in Project SHAD.  

In an undated statement, the veteran asserted that his 
thrombocytosis was due to chemical exposure during Project 
SHAD.  The veteran attached articles regarding 
myeloproliferative disorders.  He also submitted a GAO report 
regarding DOD's conduct with respect to Project 112/SHAD, 
Project SHAD articles, information from various veterans, and 
military documents regarding the USS Granville.

The Board finds that the competent evidence of record does 
not support a finding of service connection for 
thrombocytosis.  There is a current diagnosis of 
thrombocytosis.  Degmetich, 104 F.3d at 1333.  But there is 
no inservice evidence of a blood disorder, to include 
thrombocytosis.  Hickson, 12 Vet. App. at 253.  In addition, 
the competent evidence of record does not demonstrate that 
thrombocytosis is related to active service.  Hickson, 12 
Vet. App. at 253.  Thrombocytosis was first diagnosed in 
2000, over 30 years after service discharge.  Mense, 1 Vet. 
App. at 356.  Although the veteran was exposed to 
biochemicals during Project SHAD, a VA medical examiner found 
that there did not appear to be a relationship between 
specific disorders and Project SHAD exposure.  Colvin, 1 Vet. 
App. at 175.  A private physician opined that the cause of 
thrombocytosis was not known, that it was possibly due to 
drug agents, but that most of the time the disease was 
idiopathic.  Sklar v. Brown, 5 Vet. App. 140, 145-46 (1993) 
(noting that the weight of a medical opinion is diminished 
where an opinion is ambivalent).  Although the veteran stated 
thrombocytosis was due to chemical exposure during Project 
SHAD, he is not competent to provide such a medical opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992) (holding 
that lay testimony is competent to establish pain or 
symptoms, but not establish a medical opinion).  Accordingly, 
service connection for thrombocytosis is not warranted.

To the extent that the veteran is claiming radiation exposure 
during Project SHAD, the DOD publications do not indicate 
radiation testing during Project SHAD, specifically during 
the Half Note test, the evidence of record does not indicate 
radiation testing during Project 112/SHAD, and the October 
2004 VA examiner specifically noted there were no radiation 
issues involved with Project SHAD. 

Finally, in reaching these decisions the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claims, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for diabetes mellitus, type II, to include 
as due to Agent Orange exposure or biochemical exposure 
during Project 112/SHAD, is denied.

Service connection for thrombocytosis, to include as due to 
biochemical exposure during Project 112/SHAD, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


